Exhibit 10.16(b)

Confidential treatment has been sought for portions of this agreement. The copy
filed

herewithin omits the information subject to the confidential treatment request.
Omissions

are designated as ***. A complete version of this exhibit has been filed
separately with the

Securities and Exchange Commission.

 

amended and restated License Agreement

This Amended and Restated License Agreement (this “Agreement”) is made as of
December 17, 2018 (the “Effective Date”) by and between Catalyst Biosciences,
Inc., a Delaware corporation having a principal place of business at 611 Gateway
Blvd., Suite 710, South San Francisco, CA 94080 (“Catalyst”), and ISU Abxis, a
Korean corporation having a principal place of business at Pangyo Global R&D
Center, C Bldg, 5th Floor, 22 Daewangpangyo-ro, 712 beon-gil, Bundang-gu,
Seongnam-si, Gyenggi-do, 13488, Korea (“ISU”).  ISU and Catalyst may each be
referred to as a “Party” or collectively be referred to as the “Parties”.

Whereas, Catalyst and ISU entered into that certain License and Collaboration
Agreement on September 16, 2013 (the “Prior Agreement”), as amended, wherein
Catalyst licensed to ISU certain technology relating to human Factor IX (“FIX”)
for the purpose of conducting Phase 1 clinical trials.

Whereas, the Parties have worked collaboratively on the initial clinical and
manufacturing development of Catalyst’s FIX variant Dalcinonacog Alpha (“DalcA”,
formerly known as CB 2679d/ISU304).

Whereas, Catalyst and ISU wish to amend and restate the terms of the Prior
Agreement to reflect the Parties’ expectations for roles and responsibilities
for the development and commercialization of DalcA and to revise the financial
obligations of the Parties as set forth herein.  

Now, Therefore, in consideration of the mutual promises and covenants contained
herein, the Parties hereby agree as follows:

Article 1
DEFINITIONS

The terms in this Agreement with initial letters capitalized, whether used in
the singular or the plural, shall have the meaning set forth below or, if not
listed below, the meaning designated elsewhere in this Agreement (and derivative
forms of them shall be interpreted accordingly).  The terms “include,”
“includes,” “including” and derivative forms of them shall be deemed followed by
the phrase “without limitation” regardless of whether such phrase appears there
(and with no implication being drawn from its inconsistent inclusion or
non-inclusion).

“Affiliate” means, with respect to a Person, any Person that controls, is
controlled by or is under common control with such first Person.  For purposes
of this definition only, “control” means (a) to possess, directly or indirectly,
the power to direct the management or policies of a Person, whether through
ownership of voting securities, by contract relating to voting rights or
corporate governance or otherwise, or (b) to own, directly or indirectly, fifty
percent (50%) or more of the outstanding securities or other ownership interest
of such Person. For the purposes of

 

--------------------------------------------------------------------------------

Confidential treatment has been sought for portions of this agreement. The copy
filed

herewithin omits the information subject to the confidential treatment request.
Omissions

are designated as ***. A complete version of this exhibit has been filed
separately with the

Securities and Exchange Commission.

 

this Agreement, neither Party shall be considered an Affiliate of the other, and
the Affiliates of each Party shall not be considered Affiliates of the other
Party or of any of such other Party’s Affiliates.

“Back-Up Compound” [* * *].

“Catalyst Know-How” means [* * *]. Catalyst Patent Rights do not include
Catalyst Know-How.

“Catalyst Technology” means the Catalyst Know-How and the Catalyst Patent
Rights.

“Clinically Develop” or “Clinical Development” means all development activities
which are directed to the preparation for, conduct of, and analysis of a
clinical trial or study of the Product that relate to obtaining, maintaining or
expanding Regulatory Approval of a Product, including, without limitation, as
applicable, non-clinical testing, toxicology, the examination of particular
patient sub-populations within a given indication, and regulatory affairs
(including preparation of Regulatory Filings).

“Commercialize” means to market, promote, sell, offer for sale and/or
distribute.

“Confidential Information” means (a) all information disclosed directly or
indirectly in writing, orally or by inspection of facilities or tangible objects
(including without limitation any technical information, business plan, trade
secret, know-how, idea, invention, process, technique, design, schematic,
drawing, formula, chemical structure, nucleic acid or amino acid sequence,
pre-clinical data, clinical data, other data, plan, strategy, or forecast), that
(i) if in written or other tangible form, is marked or labeled as “Confidential”
or with a similar legend sufficient to notify the receiving party that such
information is Confidential Information, or (ii) if disclosed orally, is
identified as “Confidential” by the disclosing party at the time of disclosure,
and confirmed in writing as confidential within [* * *] after such oral
disclosure and (b) the terms and conditions of this Agreement.  

“Control” means, with respect to any particular Know-How or Patent, that a Party
(a) owns or (b) has a license (other than a license granted to such Party under
this Agreement) to such Know-How or Patent and, in each case, has the ability to
grant to the other Party access, a license, or a sublicense (as applicable) to
the Know-How or Patent on the terms and conditions set forth in this Agreement
without violating the terms of any then-existing agreement or other arrangement
with any Third Party.

“DalcA” has the meaning given in the recitals.

“Dollar” or “$” means a US dollar.

“Enabled Cell Lines” [* * *].

“Executive Officer” means, with respect to Catalyst, its Chief Executive
Officer, and with respect to ISU, its Chief Executive Officer.

2

 

--------------------------------------------------------------------------------

Confidential treatment has been sought for portions of this agreement. The copy
filed

herewithin omits the information subject to the confidential treatment request.
Omissions

are designated as ***. A complete version of this exhibit has been filed
separately with the

Securities and Exchange Commission.

 

“Field” means the treatment or prevention of all human diseases and/or
therapeutic indications.

“First Commercial Sale” means, with respect to a Product, [* * *].

“Governmental Authority” means any multi-national, federal, state, local,
municipal, provincial or other governmental authority of any nature (including
any governmental division, prefecture, subdivision, department, agency, bureau,
branch, office, commission, council, court or other tribunal).

“IND” means (a) an Investigational New Drug Application as defined in the FD&C
Act and applicable regulations promulgated thereunder by the FDA, or (b) the
equivalent application to the equivalent agency in any other regulatory
jurisdiction, the filing of which is necessary to initiate or conduct clinical
testing of a pharmaceutical product in humans in such jurisdiction.

“Inventions” means any and all inventions conceived or reduced to practice by or
on behalf of either Party or its Affiliates or sublicensees in the course of
activities performed under the terms of this Agreement or contemplated by this
Agreement.

“Information” means ideas, inventions, discoveries, concepts, formulas,
practices, procedures, processes, methods, knowledge, know-how, trade secrets,
technology, designs, drawings, computer programs, skill, experience, documents,
results, clinical and regulatory strategies, test data, including without
limitation pharmacological, toxicological, non-clinical and clinical data,
analytical and quality control data, manufacturing data and descriptions,
Regulatory Materials, Patent and legal data, market data, financial data or
descriptions, assay protocols, specifications, and the like, in written,
electronic or other form, now known or hereafter developed, whether or not
patentable.

“ISU Know-How” means all Know-How Controlled by ISU as of the Effective Date
that is [* * *].

“ISU Patent Rights” means [* * *]. ISU Patent Rights do not include ISU
Know-How.

“ISU Technology” means the ISU Know-How and the ISU Patents.

“Know-How” means all technical information and know-how, including inventions,
discoveries, trade secrets, specifications, instructions, processes, formulae,
expertise, materials, methods, protocols and other technology applicable to
formulations, compositions or products or to their manufacture, development,
registration, use or marketing or processes for their manufacture, formulations
containing them or compositions incorporating or comprising them, and including
all biological, chemical, pharmacological, biochemical, toxicological,
pharmaceutical, physical and analytical, safety, quality control, manufacturing,
preclinical and clinical data, instructions, processes, formula, and expertise.

“Korea” means the Republic of Korea.

3

 

--------------------------------------------------------------------------------

Confidential treatment has been sought for portions of this agreement. The copy
filed

herewithin omits the information subject to the confidential treatment request.
Omissions

are designated as ***. A complete version of this exhibit has been filed
separately with the

Securities and Exchange Commission.

 

“Laws” means all laws, statutes, rules, regulations, ordinances and other
pronouncements having the effect of law of any federal, national, multinational,
state, provincial, county, city or other political subdivision, domestic or
foreign.

“Manufacture” or “Manufacturing” means all manufacturing activities undertaken
in support of clinical and commercial supply of Product, including without
limitation assembly, sterilization, packaging, labeling, quality control and
quality assurance, whether performed directly by a Party or indirectly through
an Affiliate or Third Party.

“Manufacturing Development” means all development activities which are directed
to the Manufacturing of the Product, including, without limitation, [* * *].

 

“Major Market Country” means [* * *].

“NDA” means a New Drug Application, as defined in the US Federal Food, Drug and
Cosmetic Act, as amended, and applicable regulations promulgated thereunder by
the FDA, and the equivalent application to the equivalent Regulatory Authority
in any other regulatory jurisdiction.

“Net Sales” means, with respect to any Product, the gross amounts invoiced by
Catalyst or its Affiliates, licensees or sublicensees for the sale, transfer or
commercial disposition of Product to unaffiliated Third Parties, less the
following deductions to the extent reasonable and customary with respect to such
sale, transfer or commercial disposition:

(a)reasonable cash, trade or quantity discounts, charge-back payments, and
rebates actually granted to trade customers, managed health care organizations,
pharmaceutical benefit managers, group purchasing organizations and national,
state, or local government;

(b)credits, rebates or allowances actually allowed upon prompt payment or on
account of claims, damaged goods, rejections or returns of such Product,
including in connection with recalls;

(c)freight, postage, shipping, transportation and insurance charges, in each
case actually allowed or paid for delivery of such Product, to the extent
included in such invoice; and

(d)taxes (other than income taxes), duties, tariffs or other governmental
charges levied on the sale of such Product, including VAT, exercises taxes and
sales taxes, to the extent included in such invoice.

“Patents” means, collectively, (a) pending patent applications (and patents
issuing therefrom), issued patents, utility models and designs; and (b)
reissues, substitutions, confirmations, renewals, extensions, registrations,
validations, re-examinations, additions, continuations, continued prosecution
applications, continuations-in-part, divisionals, or any

4

 

--------------------------------------------------------------------------------

Confidential treatment has been sought for portions of this agreement. The copy
filed

herewithin omits the information subject to the confidential treatment request.
Omissions

are designated as ***. A complete version of this exhibit has been filed
separately with the

Securities and Exchange Commission.

 

Supplementary Protection Certificates or restoration of patent terms of or to
any patents, patent applications, utility models or designs, in each case being
enforceable within the applicable territory.

“Person” means an individual, sole proprietorship, partnership, limited
partnership, limited liability partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or other similar entity or organization, including a government or
political subdivision, department or agency of a government.

“Phase 3 Trial” means a human clinical trial of a Product on a sufficient number
of subjects that is designed to establish that a pharmaceutical product is safe
and efficacious for its intended use, and to determine warnings, precautions,
and adverse reactions that are associated with such pharmaceutical product in
the dosage range to be prescribed, which clinical trial is intended to support
Regulatory Approval of such Product, as described in 21 C.F.R. 312.21(c) (as
amended or any replacement thereof), or a similar clinical study prescribed by
the Regulatory Authorities in the Territory.

“Pre-Clinical Development” means all in vitro and in vivo animal testing,
toxicology, or other studies or tests of a Product, including without
limitations those studies, trials or tests necessary or useful to support an
IND.

“Product” means DalcA or any Back-Up Compound.

“Regulatory Approval” means all approvals necessary for the commercial sale of a
Product in the Field in a given country or regulatory jurisdiction, which may
include satisfaction of all applicable regulatory and notification requirements,
and shall be deemed to include any stockpiling by any Governmental Authority for
civilian or military use, but shall exclude any pricing and reimbursement
approvals.

“Regulatory Authority” means, in a particular country or jurisdiction, any
applicable Governmental Authority involved in granting Regulatory Approval in
such country or jurisdiction.

“Territory” means the entire world except Korea.

“Third Party” means any Person not including the Parties or the Parties’
respective Affiliates.

 

Article 2
LICENSES

2.1License to ISU.  Subject to the terms and conditions of this Agreement,
Catalyst hereby grants to ISU an exclusive, sublicensable, fully-paid up,
royalty-free license, under the Catalyst Technology, to Commercialize Products
in the Field in Korea.  ISU shall not, and shall not permit any of its
Affiliates to, use or practice any Catalyst Technology outside the scope of the
license granted to it under this Section 2.1.  For clarity, ISU and its
Affiliates and

5

 

--------------------------------------------------------------------------------

Confidential treatment has been sought for portions of this agreement. The copy
filed

herewithin omits the information subject to the confidential treatment request.
Omissions

are designated as ***. A complete version of this exhibit has been filed
separately with the

Securities and Exchange Commission.

 

sublicensees shall not have the right to Manufacture any Product or to export
any Product to any territory outside of Korea.

2.2License to Catalyst.  Subject to the terms and conditions of this Agreement,
ISU hereby grants to Catalyst an exclusive, sublicenseable (through multiple
tiers), royalty-bearing license, under the ISU Technology, to conduct Clinical
Development and to Commercialize Products in the Field in the Territory, and to
conduct Manufacturing Development and Manufacturing of Products in the Field
worldwide, provided that neither Catalyst nor any sublicensee shall have any
right to Commercialize any Product in Korea.  Catalyst shall not and shall not
permit any of its Affiliates or sublicensees to use or practice any ISU
Technology outside the scope of the license granted to it under this Section
2.2.  For clarity, neither Catalyst nor any Affiliate or sublicensee shall
export any Product Manufactured in the Territory to Korea.

2.3Retained Rights. Except as explicitly set forth in this Agreement, neither
Party shall be deemed by estoppel or implication to have granted the other Party
any other licenses or other rights to any intellectual property.

Article 3
INFORMATION EXCHANGE

3.1Abolition of Committees.  The Joint Steering Committee (“JSC”) and Joint
Licensing Committee (“JLC”) from the Prior Agreement are hereby disbanded.

3.2Information Sharing.

(a)Information from Catalyst.  Beginning June 30, 2019, and until Catalyst [* *
*], Catalyst will provide ISU with a written update regarding Clinical
Development of DalcA. Such written updates will be Catalyst Confidential
Information.  In addition, upon ISU’s reasonable request for the purpose of
obtaining Regulatory Approval of a Product in Korea, Catalyst will provide [* *
*], with copies of any studies or other information in Catalyst’s possession
that is reasonably related to obtaining such Regulatory Approval, provided that
Catalyst shall provide such information in the language and form that Catalyst
possesses it, and ISU shall be responsible for any required translation or
reformatting, at ISU’s expense.

(b)Information from ISU.  Beginning June 30, 2019, [* * *], ISU will provide
Catalyst a written update regarding its Commercialization of DalcA.

Article 4
DEVELOPMENT AND COMMERCIALIZATION

4.1Development by Catalyst.  Catalyst shall be responsible for Clinical
Development and Commercialization of the Product in the Territory and for
Manufacturing Development and Manufacturing of the Product worldwide.  If
Catalyst, in its sole discretion,

6

 

--------------------------------------------------------------------------------

Confidential treatment has been sought for portions of this agreement. The copy
filed

herewithin omits the information subject to the confidential treatment request.
Omissions

are designated as ***. A complete version of this exhibit has been filed
separately with the

Securities and Exchange Commission.

 

elects to develop one or more Back-Up Compounds, then Catalyst will have sole
control over the Pre-Clinical Development of such Back-Up Compound.  

4.2Development by ISU.  ISU shall use commercially reasonable efforts and shall
be responsible for obtaining, maintaining or expanding Regulatory Approval of
and Commercialization of Products in Korea.  If obtaining Regulatory Approval in
Korea would require any Product testing, including clinical trials, that
Catalyst has not completed, then ISU shall notify Catalyst of the requirement
for such testing and, upon ISU’s reasonable request and at ISU’s expense,
Catalyst will either conduct or arrange for a Third Party to conduct such
additional testing or consent to allow ISU to conduct such testing.  For
clarity, ISU shall not conduct any testing of any Product, directly or
indirectly, itself or through any Third Party, without Catalyst’s prior written
consent.  If reasonably requested by ISU, the Parties shall discuss entering
into a manufacturing and commercial supply agreement on commercially reasonable
terms pursuant to which Catalyst (or its sublicensee) would manufacture and
supply to ISU Product for Commercialization in Korea.

Article 5
REGULATORY MATTERS

5.1Regulatory Activities.  Catalyst shall be responsible for submitting the INDs
and NDAs for all indications for the Product in the Territory, and ISU shall be
responsible for submitting any INDs and NDAs for all indications for the Product
in Korea, provided that ISU shall (a) promptly deliver to Catalyst all material
correspondence regarding any Product received from the Ministry of Food and Drug
Safety (“MFDS”), (b) consult with Catalyst regarding the responses to any such
correspondence or with respect to any anticipated material filings or
submissions to MFDS and (c) allow Catalyst to participate in any in-person
meetings with MFDS regarding any Product.  As between the Parties, Catalyst
shall own all right, title and interest in all INDs and other regulatory filings
designed to obtain or support Regulatory Approval in the Territory, and ISU
shall own all right, title and interest in all INDs and other regulatory filings
designed to obtain or support Regulatory Approval in Korea.

5.2Notification of Threatened Action.  Each Party shall [* * *] notify the other
Party of any information it receives regarding any threatened or pending action,
inspection or communication by or from any Third Party, including a Regulatory
Authority, which may materially affect the Development, Commercialization or
regulatory status of a Product.  Catalyst shall have final decision-making
authority except for matters specifically related to Korea.

5.3Adverse Event Reporting and Safety Data Exchange. No later than [* * *] after
the filing of the first NDA for the Product, Catalyst or Catalyst’s
sublicensee(s) (if applicable) and ISU shall enter into a commercially
reasonable pharmacovigilance agreement (the “Pharmacovigilance Agreement”).  The
Pharmacovigilance Agreement shall include customary guidelines and procedures
for the receipt, investigation, recordation, communication, and exchange (as
between the Parties) of adverse event reports, pregnancy reports, and any other
information concerning the safety of any Product.  Such guidelines and
procedures shall be in accordance with, and enable the Parties to fulfill, local
and national regulatory reporting

7

 

--------------------------------------------------------------------------------

Confidential treatment has been sought for portions of this agreement. The copy
filed

herewithin omits the information subject to the confidential treatment request.
Omissions

are designated as ***. A complete version of this exhibit has been filed
separately with the

Securities and Exchange Commission.

 

obligations under applicable Laws.  Furthermore, such agreed procedure shall be
consistent with relevant guidelines of the International Conference on
Harmonisation, except where such guidelines may conflict with existing local
regulatory reporting or safety reporting requirements, in which case the local
reporting requirements shall prevail.  The Pharmacovigilance Agreement shall
provide for an adverse event database for Products in the Territory to be
maintained by Catalyst at its expense.  Catalyst shall be responsible for
reporting quality complaints, adverse events and safety data related to Products
to applicable Regulatory Authorities in the Territory, as well as responding to
safety issues and to all requests of Regulatory Authorities relating to Products
in the Territory. Each Party hereby agrees to comply with its respective
obligations under such Pharmacovigilance Agreement and to cause its Affiliates
and sublicensees to comply with such obligations.

5.4Remedial Actions.  If ISU has commenced Commercialization of a Product in
Korea, each Party shall notify the other Party immediately, and promptly confirm
such notice in writing, if it obtains information indicating that any Product
may be subject to any recall, corrective action or other regulatory action with
respect to a Product taken by virtue of applicable Laws in any part of the world
(a “Remedial Action”).  The Parties shall assist each other in gathering and
evaluating such information as is necessary to determine the necessity of
conducting a Remedial Action.  Each Party shall, and shall ensure that its
Affiliates and sublicensees will, maintain adequate records to permit the
Parties to trace the distribution and use of the Products.  Catalyst or its
sublicensee, as applicable, shall have the right to decide whether any Remedial
Action with respect to Products in the Field and in the Territory should be
commenced and Catalyst or its sublicensee, as applicable, shall have the
obligation, at its expense, to control and coordinate all efforts necessary to
conduct such Remedial Action for the Field and in the Territory, [* * *],=.

Article 6
MATERIAL TRANSFER

6.1Material Transfer; Further Assurances.  ISU shall complete the activities and
transfer the materials mentioned in Exhibit A in good faith within [* * *] of
the Effective Date, or as otherwise stated in Exhibit A. The list of detailed
materials shall be determined by agreement between Parties based on the Exhibit
A.   The transfer of all materials on Exhibit A shall be at [* * *]
expense.  Catalyst shall have the right, at its own expense, to audit ISU’s
facilities and records to confirm completion of such activities and transfer,
and ISU shall provide reasonable cooperation with respect to such audit.  ISU’s
obligations to complete the activities and transfer materials under this Section
6.1 are material obligations under this Agreement.  Following completion of the
activities and transfer of materials set forth on Exhibit A, if reasonably
requested by Catalyst, ISU agrees to provide incidental support reasonably
requested by Catalyst and to reasonably negotiate in good faith with Catalyst
regarding the provision of any additional support required for the Development
and Commercialization of Products at [* * *] expense.

8

 

--------------------------------------------------------------------------------

Confidential treatment has been sought for portions of this agreement. The copy
filed

herewithin omits the information subject to the confidential treatment request.
Omissions

are designated as ***. A complete version of this exhibit has been filed
separately with the

Securities and Exchange Commission.

 

Article 7
COMPENSATION

7.1Regulatory and Development Milestone Payments.

(a)DalcA Milestone Payments.  Catalyst shall make each of the following
non-refundable, non-creditable milestone payments to ISU upon the achievement of
the following milestone events with respect to DalcA.  Catalyst shall pay to ISU
each such amount within [* * *].

Milestone Event for DalcA

Milestone Payment

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

 

If more than one milestone occurs within a single year, [* * *].

 

(b)Back-Up Compound Milestone Payments.  Catalyst shall make each of the
following non-refundable, non-creditable milestone payments to ISU upon the
first achievement of the following milestone events with respect to any Back-Up
Compounds.  [* * *].

Milestone Event for Back-Up Compounds

Milestone Payment

[* * *]

[* * *]

[* * *]

[* * *]

 

(c)

(d)During the Royalty Term, on a country-by-country basis, Catalyst shall pay to
ISU [* * *].

7.2Royalty Reports and Payments.  Within [* * *] following the end of each
calendar quarter, commencing with the calendar quarter in which the First
Commercial Sale of any Product is made anywhere in the Territory, Catalyst shall
provide ISU with a written report containing the following information for the
applicable calendar quarter, on a country-by-country and Product-by-Product
basis: (i) the amount of gross sales of Product in the Territory, (ii) a
calculation of the royalty payment due on such Net Sales, and (iii) the exchange
rate for such country.  Concurrent with the delivery of the applicable quarterly
report, Catalyst shall pay in Dollars all amounts due to ISU pursuant to Section
7.1 with respect to Net Sales by Catalyst or its

9

 

--------------------------------------------------------------------------------

Confidential treatment has been sought for portions of this agreement. The copy
filed

herewithin omits the information subject to the confidential treatment request.
Omissions

are designated as ***. A complete version of this exhibit has been filed
separately with the

Securities and Exchange Commission.

 

Affiliates for such calendar quarter. Catalyst will be required to provide the
above report on a quarterly basis, regardless of the amount and/or level of
sales in a particular quarter.

7.3Royalty Term.  Royalties under Section 7.1(c) shall be due during the period
of time beginning, on a country-by-country basis, from the First Commercial Sale
of a Product in such country [* * *] the First Commercial Sale of a Product in
such country (the “Royalty Term”).  

7.4Foreign Exchange.  The rate of exchange to be used in computing the amount of
Net Sales invoiced in other currencies shall be made at the [* * *].

7.5Payment Method; Late Payments.  All payments due to either Party hereunder
shall be made in Dollars by wire transfer of immediately available funds into
ISU’s account in the Korea designated by such Party.  If a Party does not
receive payment of any sum due to it on or before the due date, simple interest
shall thereafter accrue on the sum due until the [* * *].

7.6Records.  Catalyst and its Affiliates and licensees and sublicensees shall
maintain complete and accurate records in sufficient detail to permit ISU to
confirm the accuracy of the calculation of royalty payments and/or Sublicensing
Income payments.  ISU shall have the right to audit such records in accordance
with Section 7.6.

7.7Audits.  For a period of [* * *] from the end of the calendar year in which a
payment was due hereunder, upon [* * *] days prior notice, each Party (the
“Audited Party”) shall (and shall require that its Affiliates) make such records
relating to such payment available, during regular business hours and not more
often than once [* * *], for examination by an independent certified public
accountant selected by the other Party (the “Auditing Party”) and reasonably
acceptable to the Audited Party, for the purposes of verifying compliance with
this Agreement and the accuracy of the financial reports and/or invoices
furnished pursuant to this Agreement.  The results of any such audit shall be
shared by the auditor with both Parties and shall be considered Confidential
Information of both Parties.  Any amounts shown to be owed by either Party to
the other shall be paid [* * *] from the auditor’s report, plus interest (as set
forth in Section 7.4) from the original due date.  The Auditing Party shall bear
the full cost of such audit unless such audit discloses a deficiency in the
Audited Party’s payments of greater than [* * *], in which case the Audited
Party shall bear the full cost of such audit.

7.8Taxes.

(a)Taxes on Income.  Each Party shall be solely responsible for the payment of
all taxes imposed on its share of income arising directly or indirectly from the
efforts of the Parties under this Agreement.

(b)Tax Cooperation.  The Parties agree to cooperate with one another and use
reasonable efforts to reduce or eliminate tax withholding or similar obligations
in respect of royalties, milestone payments, and other payments made by one
Party to the other under this

10

 

--------------------------------------------------------------------------------

Confidential treatment has been sought for portions of this agreement. The copy
filed

herewithin omits the information subject to the confidential treatment request.
Omissions

are designated as ***. A complete version of this exhibit has been filed
separately with the

Securities and Exchange Commission.

 

Agreement.  To the extent either Party is required to deduct and withhold taxes
on any payment to the other Party, such Party (the “Paying Party”) shall pay the
amounts of such taxes to the proper Governmental Authority in a timely manner
and promptly transmit to the other Party (the “Receiving Party”) an official tax
certificate or other evidence of such withholding sufficient to enable Receiving
Party to claim such payment of taxes.  The Receiving Party shall provide Paying
Party any tax forms that may be reasonably necessary in order for Paying Party
not to withhold tax or to withhold tax at a reduced rate under an applicable
bilateral income tax treaty.  Each Party shall provide the other with reasonable
assistance to enable the recovery, as permitted by applicable Laws, of
withholding taxes, value added taxes, or similar obligations resulting from
payments made under this Agreement, such recovery to be for the benefit of the
Party bearing such withholding tax or value added tax.

Article 8
INTELLECTUAL PROPERTY MATTERS

8.1Disclosure.  Each Party shall promptly disclose to the other Party any
Inventions that it or its Affiliates or sublicensees or their employees,
independent contractors, or agents solely or jointly make, conceive, reduce to
practice, or otherwise discover.

8.2Ownership of Inventions.

(a)Sole Inventions.  As between the Parties, [* * *].

(b)Joint Ownership.  Except as expressly provided in this Agreement, it is
understood that neither Party will have any obligation to obtain any approval or
consent of, nor pay a share of the proceeds to or account to, the other Party to
practice, enforce, license, assign or otherwise exploit Inventions or
intellectual property owned jointly by the Parties hereunder, and each Party
hereby waives any right it may have under the laws of any jurisdiction to
require such approval, consent or accounting.  Each Party agrees to cooperate
with the other Party, as reasonably requested, and to take such actions as may
be required to give effect to this Section 8.2(b) in a particular country,
including by promptly executing and recording assignments and other documents
consistent with such ownership. [* * *].

8.3Prosecution of Patents.

(a)Catalyst Prosecuted Patents.  Catalyst shall have the sole right to prepare,
file, prosecute and maintain the Patents claiming Inventions in the Territory,
[* * *] Catalyst shall provide ISU with a written update regarding the status of
Patents claiming Inventions in the Territory.

(b)ISU Prosecuted Patents.  ISU shall have the sole right to prepare, file,
prosecute and maintain the Patents claiming Inventions in Korea, provided that
ISU shall provide Catalyst with copies of any material correspondence from the
Korean Intellectual Property Office promptly following receipt, and with copies
of any material submissions to the Korean Intellectual Property Office [* * *]
prior to submission, and with respect to such submissions, will incorporate

11

 

--------------------------------------------------------------------------------

Confidential treatment has been sought for portions of this agreement. The copy
filed

herewithin omits the information subject to the confidential treatment request.
Omissions

are designated as ***. A complete version of this exhibit has been filed
separately with the

Securities and Exchange Commission.

 

Catalyst’s reasonable comments.  Upon reasonable request but no more than once
per year, ISU shall provide Catalyst with a written update regarding the status
of Patents claiming Inventions in Korea.

(c)Cooperation.  Each Party shall provide the other Party all reasonable
assistance and cooperation, at the other Party’s request and expense, in the
patent prosecution efforts provide above in this Section 8.3, including
providing any necessary powers of attorney and executing any other required
documents or instruments for such prosecution.

8.4Enforcement of Product Patents.

(a)Notification.  If either Party becomes aware of any existing or threatened
infringement of any Catalyst Patent Rights or ISU Patent Rights relating to the
Products (collectively the “Product Patents”) in the Territory, which infringing
activity involves the using, making, importing, offering for sale or selling
Products or a competitive product or otherwise adversely affects or is
reasonably expected to adversely affect the Commercialization of any Product in
the Territory, it shall promptly notify the other Party in writing to that
effect and the Parties shall consult with each other regarding any actions to be
taken with respect to such infringement.

(b)Actions Controlled by [* * *].  [* * *]shall have the first right, but not
the obligation, to bring an appropriate suit or take other action against any
Third Party engaged in any infringement of the Product Patents in the Territory,
[* * *].

(c)Actions Controlled by [* * *].  [* * *]shall have the first right, but not
the obligation to bring an appropriate suit or take other action against any
Third Party engaged in any infringement of the Product Patents in Korea, [* *
*].  Notwithstanding the foregoing, if [* * *] any infringement of the Product
Patents in Korea by a Third Party, [* * *] has not obtained a discontinuance of
infringement of the Product Patents, filed suit against any such Third Party
infringer of the Product Patents, or provided [* * *] with information and
arguments demonstrating to [* * *] reasonable satisfaction that there is
insufficient basis for the allegation of such infringement of the Product
Patents, then [* * *] shall have the right, but not the obligation, to bring
suit against such Third Party infringer of the Product Patents at [* * *] sole
expense, and [* * *] shall take all actions reasonably requested in connection
therewith, including being joined as a Party to any such action.  Any recovery
of damages or otherwise in connection with such suit or action shall be
allocated first to the reimbursement of any expenses incurred by the Parties in
such suit or action (including, for this purpose, a reasonable allocation of
expenses of internal counsel), and any remaining amounts shall be retained by
the Party that commenced such action, unless otherwise agreed by the Parties.

(d)Collaboration.  Each Party shall provide to the enforcing Party reasonable
assistance in such enforcement, at such enforcing Party’s request and expense,
including joining such action as a party plaintiff if required by applicable
Laws to pursue such action.  The enforcing Party shall keep the other Party
regularly informed of the status and progress of such enforcement efforts, shall
reasonably consider the other Party’s comments on any such efforts, provided the

12

 

--------------------------------------------------------------------------------

Confidential treatment has been sought for portions of this agreement. The copy
filed

herewithin omits the information subject to the confidential treatment request.
Omissions

are designated as ***. A complete version of this exhibit has been filed
separately with the

Securities and Exchange Commission.

 

enforcing Party shall have all decision-making authority with respect to all
aspects of such enforcement, including determination of litigation strategy and
filing of material papers to the competent court.  The non-enforcing Party shall
be entitled to separate representation in such matter by counsel of its own
choice and at its own expense, but such Party shall at all times cooperate fully
with the enforcing Party.

8.5Patents Licensed From Third Parties.  Each Party’s rights under this Article
8 with respect to the prosecution, maintenance and enforcement of any [* * *]
that is licensed by [* * *] from a Third Party shall be subject to the rights of
such Third Party to prosecute, maintain and enforce such Patent.

8.6Patent Marking.  Catalyst and its Affiliates and sublicensees shall mark each
Product marketed and sold by Catalyst or its Affiliates or sublicensees
hereunder with appropriate patent numbers or indicia; provided, however, that
Catalyst shall only be required to so mark such Product to the extent such
markings or such notices would affect recoveries of damages or equitable
remedies available under applicable Laws with respect to infringement of Patents
in the Territory.

8.7Trademarks.  Catalyst shall have the right to brand the Products in the
Territory using trademarks and trade names it determines appropriate for the
Products, which may vary by country or within a country.  ISU shall have the
right to brand the Products in Korea using trademarks and trade names it
determines appropriate, provided that ISU shall provide Catalyst written notice
at least six (6) months prior to using any such trademark or trade name and
shall reasonably consider any comments provided by Catalyst with respect
thereto.

Article 9
REPRESENTATIONS AND WARRANTIES; COVENANTS

9.1Mutual Representations and Warranties.  Each Party hereby represents and
warrants to the other Party as follows:

(a)Corporate Existence.  As of the Effective Date, it is a company or
corporation duly organized, validly existing, and in good standing under the
Laws of the jurisdiction in which it is incorporated.

(b)Corporate Power, Authority and Binding Agreement.  As of the Effective Date
or the date of any required approval by its shareholders, (i) it has the power
and authority and the legal right to enter into this Agreement and to perform
its obligations hereunder; (ii) it has taken all necessary action on its part
required to authorize the execution and delivery of this Agreement and the
performance of its obligations hereunder; and (iii) this Agreement has been duly
executed and delivered on behalf of such Party, and constitutes a legal, valid
and binding obligation of such Party that is enforceable against it in
accordance with its terms.

(c)No Conflict.  The execution and delivery of this Agreement and the
performance of such Party’s obligations hereunder do not, in any material
respect, conflict with,

13

 

--------------------------------------------------------------------------------

Confidential treatment has been sought for portions of this agreement. The copy
filed

herewithin omits the information subject to the confidential treatment request.
Omissions

are designated as ***. A complete version of this exhibit has been filed
separately with the

Securities and Exchange Commission.

 

violate, or breach or constitute a default or require any consent that has not
been obtained under any contractual obligation or court or administrative order
by which such Party is bound.

(d)Title; Encumbrances.  [* * *] to grant the licenses to the other Party as
purported to be granted pursuant to this Agreement;

(e)No Proceeding. [* * *].

(f)Patents.  [* * *].

9.2Mutual Covenants.

(a)No Debarment.  In the course of the Development of the Product, each Party
shall not use any employee or consultant who has been debarred by any Regulatory
Authority, or, to such Party’s knowledge, is the subject of debarment
proceedings by a Regulatory Authority.  Each Party shall notify the other Party
promptly upon becoming aware that any of its employees or consultants has been
debarred or is the subject of debarment proceedings by any Regulatory Authority.

(b)Compliance.  Each Party and its Affiliates shall comply in all material
respects with all applicable Laws in the Development and Commercialization of
Products and performance of its obligations under this Agreement, including the
statutes, regulations and written directives of the FDA, the EMA and any
Regulatory Authority having jurisdiction in the Territory, the FD&C Act, the
Prescription Drug Marketing Act, the Federal Health Care Programs Anti-Kickback
Law, 42 USAC. 1320a-7b(b), the statutes, regulations and written directives of
Medicare, Medicaid and all other health care programs, as defined in 42 USAC. §
1320a-7b(f), and the Foreign Corrupt Practices Act of 1977, each as may be
amended from time to time.

9.3Disclaimer.  Each Party understands that the Compound and Products are the
subject of ongoing clinical research and development and that the other Party
cannot assure the safety or efficacy of any Compound or Product.  In addition,
neither Party makes any warranties except as set forth in this Article 10 with
respect to the Catalyst Technology or ISU Technology, as applicable.  EXCEPT AS
EXPRESSLY STATED IN THIS AGREEMENT, NO REPRESENTATIONS OR WARRANTIES WHATSOEVER,
WHETHER EXPRESS OR IMPLIED, INCLUDING WARRANTIES OF MERCHANTABILITY, FITNESS FOR
A PARTICULAR PURPOSE, NON-INFRINGEMENT, OR NON-MISAPPROPRIATION OF THIRD-PARTY
INTELLECTUAL PROPERTY RIGHTS, ARE MADE OR GIVEN BY OR ON BEHALF OF A PARTY, AND
ALL REPRESENTATIONS AND WARRANTIES, WHETHER ARISING BY OPERATION OF LAW OR
OTHERWISE, ARE HEREBY EXPRESSLY EXCLUDED.

14

 

--------------------------------------------------------------------------------

Confidential treatment has been sought for portions of this agreement. The copy
filed

herewithin omits the information subject to the confidential treatment request.
Omissions

are designated as ***. A complete version of this exhibit has been filed
separately with the

Securities and Exchange Commission.

 

Article 10
INDEMNIFICATION

10.1Indemnification by Catalyst.  Catalyst shall indemnify and hold harmless
ISU, and its directors, officers, employees, agents, Affiliates and contractors
(collectively, the “ISU Indemnitees”), from and against all losses, liabilities,
damages and expenses, including reasonable attorneys’ fees and costs
(collectively, “Liabilities”), resulting from any claims, demands, actions or
other proceedings by any Third Party (“Claims”) to the extent resulting from (a)
the breach of any representation, warranty or covenant by Catalyst under this
Agreement or (b) the negligence or willful misconduct of Catalyst or its agents,
Affiliates and contractors.  The foregoing indemnity obligation shall not apply
to the extent that (i) the ISU Indemnitees fail to comply with the
indemnification procedures set forth in Section 10.3 and Catalyst’s defense of
the relevant Claims is prejudiced by such failure, or (ii) any Claim arises
from, is based on, or results from any activity set forth in Section 10.2(a), or
10.2(b) for which ISU is obligated to indemnify the Catalyst Indemnitees under
Section 10.2.

10.2Indemnification by ISU.  ISU shall indemnify and hold harmless Catalyst, and
its directors, officers, employees, agents, Affiliates and contractors
(collectively, the “Catalyst Indemnitees”), from and against all Liabilities
resulting from any Claims to the extent resulting from (a) the breach of any
representation, warranty or covenant by ISU under this Agreement, or (b) the
negligence or willful misconduct of ISU or its agents, Affiliates and
contractors.  The foregoing indemnity obligation shall not apply to the extent
that (i) the Catalyst Indemnitees fail to comply with the indemnification
procedures set forth in Section 10.3 and ISU’s defense of the relevant Claims is
prejudiced by such failure, or (ii) any Claim arises from, is based on, or
results from any activity set forth in Section 10.1(a) or 10.1(b) for which
Catalyst is obligated to indemnify the ISU Indemnitees under Section 10.1.

10.3Indemnification Procedures.  The Party claiming indemnity under this Article
10 (the “Indemnified Party”) shall give written notice to the Party from whom
indemnity is being sought (the “Indemnifying Party”) promptly after learning of
such Claim.  The Indemnifying Party shall have the right to assume and conduct
the defense of the Claim with counsel of its choice, and the Indemnified Party
may participate in and monitor such defense with counsel of its own choosing at
its sole expense.  The Indemnified Party shall provide the Indemnifying Party
with reasonable assistance, at the Indemnifying Party’s expense, in connection
with the defense of the Claim for which indemnity is being sought.  Each Party
shall not settle or compromise any Claim without the prior written consent of
the other Party, which consent shall not be unreasonably withheld, delayed or
conditioned.  If the Parties cannot agree as to the application of the foregoing
Sections 10.1 and 10.2, each may conduct separate defenses of the Claim, and
each Party reserves the right to claim indemnity from the other in accordance
with this Article 10 upon the resolution of the underlying Claim.

10.4Limitation of Liability.  NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR ANY
SPECIAL, CONSEQUENTIAL, INCIDENTAL, PUNITIVE, OR INDIRECT DAMAGES ARISING FROM
OR RELATING TO ANY BREACH OF THIS AGREEMENT, REGARDLESS OF ANY NOTICE OF THE
POSSIBILITY OF SUCH

15

 

--------------------------------------------------------------------------------

Confidential treatment has been sought for portions of this agreement. The copy
filed

herewithin omits the information subject to the confidential treatment request.
Omissions

are designated as ***. A complete version of this exhibit has been filed
separately with the

Securities and Exchange Commission.

 

DAMAGES.  NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS SECTION 10.4 IS
INTENDED TO OR SHALL LIMIT OR RESTRICT THE INDEMNIFICATION RIGHTS OR OBLIGATIONS
OF ANY PARTY UNDER SECTION 10.1 OR 10.2, OR DAMAGES AVAILABLE FOR A PARTY’S
BREACH OF CONFIDENTIALITY OBLIGATIONS IN ARTICLE 11.

10.5Insurance.  Each Party shall, at all times during the Term of this
Agreement, obtain and maintain at its own expense the following types of
insurance, with limits of liability not less than those specified below:

(a)Commercial general liability insurance against claims for bodily injury and
property damage which shall include contractual coverage, with limits of not
less than [* * *] per occurrence and in the aggregate.

(b)Clinical studies and product liability insurance with bodily injury death and
property damage limits of not less than [* * *] per occurrence and in the
aggregate.

(c)Workers compensation and employers’ liability with limits to comply with the
statutory requirements of the state(s) in which the Agreement is to be
performed.  The policy shall include employers’ liability for not less than [* *
*] per accident.

All policies shall be issued by insurance companies with an A.M. Best’s rating
of Class A-V (or its equivalent) or higher status.  Each Party shall deliver
certificates of insurance evidencing coverage to the other Party promptly after
the execution of this Agreement and annually thereafter.  All policies provided
for herein shall expressly provide that such policies shall not be cancelled,
terminated or altered without at least [* * *] prior written notice to the
insured Party, and each insuring Party shall immediately notify the insured
party in the event that a policy provided for herein is cancelled, terminated or
altered.

Article 11
CONFIDENTIALITY

11.1Confidentiality.  During the Term and for a period of [* * *] thereafter,
each Party shall maintain all Confidential Information of the other Party in
trust and confidence and shall not, without the written consent of the other
Party, disclose any Confidential Information of the other Party to any Third
Party or use any Confidential Information of the other Party for any purpose
other than as provided in this Agreement.  The confidentiality obligations of
this Section 11.1 shall not apply to Confidential Information to the extent that
the receiving Party can establish by competent evidence that such Confidential
Information: (a) is publicly known prior or subsequent to disclosure without
breach of confidentiality obligations by such Party or its employees,
consultants or agents; (b) was in such Party’s possession at the time of
disclosure without any restrictions on further disclosure; (c) is received by
such receiving Party, without any restrictions on further disclosure, from a
Third Party who has the lawful right to disclose it, or (d) is independently
developed by employees or agents of the receiving Party who had no access to the
disclosing Party’s Confidential Information.  Notwithstanding the foregoing, the
Parties agree

16

 

--------------------------------------------------------------------------------

Confidential treatment has been sought for portions of this agreement. The copy
filed

herewithin omits the information subject to the confidential treatment request.
Omissions

are designated as ***. A complete version of this exhibit has been filed
separately with the

Securities and Exchange Commission.

 

that all pre-clinical and clinical data regarding DalcA, all correspondence with
Regulatory Authorities anywhere in the world regarding DalcA, and all
information related to the manufacturing and testing of DalcA shall be
Confidential Information of Catalyst and the terms and conditions of this
Agreement shall be Confidential Information of both Parties.

11.2Authorized Disclosure.  Nothing herein shall preclude a Party from
disclosing the Confidential Information of the other Party to the extent:

(a)such disclosure is reasonably necessary (i) for the filing or prosecuting of
Patents as contemplated by this Agreement; (ii) to comply with the requirement
of Regulatory Authorities with respect to obtaining and maintaining Regulatory
Approval (or any pricing and reimbursement approvals) of a Product; or (iii) for
prosecuting or defending litigations as contemplated by this Agreement;

(b)such disclosure is reasonably necessary to its employees, agents,
consultants, contractors, licensees or sublicensees on a need-to-know basis for
the sole purpose of performing its obligations or exercising its rights under
this Agreement; provided that in each case, the disclosees are bound by written
obligations of confidentiality and non-use consistent with those contained in
this Agreement;

(c)such disclosure is reasonably necessary to any bona fide potential or actual
investor, acquiror, merger partner, sublicensee or other financial or commercial
partner for the sole purpose of evaluating an actual or potential investment,
acquisition, sublicense or other business relationship; provided that in
connection with such disclosure, such Party shall use all reasonable efforts to
inform each disclosee of the confidential nature of such Confidential
Information and cause each disclosee to treat such Confidential Information as
confidential;

(d)such disclosure is reasonably necessary to comply with applicable Laws,
including regulations promulgated by applicable security exchanges, a valid
order of a court of competent jurisdiction, administrative subpoena or order.

Notwithstanding the foregoing, in the event a Party is required to make a
disclosure of the other Party’s Confidential Information pursuant to Section
11.2(a) or 11.2(d), such Party shall promptly notify the other Party of such
required disclosure and shall use reasonable efforts to obtain, or to assist the
other Party in obtaining, a protective order preventing or limiting the required
disclosure.

11.3Return of Confidential Information.  Promptly after the termination or
expiration of this Agreement for any reason, each Party shall return to the
other Party all tangible manifestations including, but not limited to, all
written materials of such other Party’s Confidential Information at that time in
the possession of the receiving Party.

11.4Publicity.

(a)[* * *].  If ISU desires to make any other public announcement concerning the
material terms or other matters related to this Agreement, ISU shall give [* *
*] advance notice

17

 

--------------------------------------------------------------------------------

Confidential treatment has been sought for portions of this agreement. The copy
filed

herewithin omits the information subject to the confidential treatment request.
Omissions

are designated as ***. A complete version of this exhibit has been filed
separately with the

Securities and Exchange Commission.

 

of the proposed text of such announcement to Catalyst for its prior review and
approval (except as otherwise provided herein), such approval not to be
unreasonably withheld. If Catalyst desires to make a public announcement
concerning the material terms or other matters related to this Agreement,
Catalyst shall give at least [* * *] prior written notice of the proposed text
of such announcement to ISU for its prior review (except as otherwise provided
herein). Notwithstanding the foregoing, ISU shall not be required to seek the
permission of Catalyst to repeat any information regarding the terms of this
Agreement or DalcA that has already been publicly disclosed, provided such
information remains accurate as of such time.

(b)In addition, the Parties acknowledge that either or both Parties may be
obligated to disclose the material terms of this Agreement and to file under
applicable law and regulation a copy of this Agreement with the United States
Securities and Exchange Commission or similar stock exchange authorities or
other governmental authorities.  Each Party shall be entitled to make such
disclosure and required filing; provided, however, that it requests confidential
treatment of the commercial terms and sensitive technical terms hereof to the
extent such confidential treatment is reasonably available to such Party.  In
the event of any such filing, each Party shall provide the other Party with a
copy of this Agreement marked to show provisions for which such Party intends to
seek confidential treatment and shall reasonably consider and incorporate the
other Party’s comments thereon, if timely provided, to the extent consistent
with the legal requirements, with respect to the filing Party, governing
disclosure of material agreements and material information that must be publicly
filed.

11.5Technical Publication. ISU may not publish peer reviewed manuscripts or give
other forms of public disclosure, such as abstracts and media presentations of
results of studies carried out under this Agreement, without Catalyst’s prior
written consent.

11.6Equitable Relief.  Each Party acknowledges that its breach of Article 11 of
this Agreement may cause irreparable injury to the other Party for which
monetary damages may not be an adequate remedy.  Therefore, each Party shall be
entitled to seek injunctive and other appropriate equitable relief to prevent or
curtail any actual or threatened breach of the obligations relating to
Confidential Information set forth in this Article 11 by the other Party.  The
rights and remedies provided to each Party in this Article 11 are cumulative and
in addition to any other rights and remedies available to such Party at law or
in equity.

 

Article 12
TERM AND TERMINATION

12.1Term.  This Agreement shall become effective on the Effective Date and,
unless earlier terminated pursuant to this Article 12, shall remain in effect on
a Product-by-Product and country-by-country basis until the expiration of the
Royalty Term of such Product in such country (the “Term”).  On expiration in the
particular country and for the particular Product, the licenses granted in
Sections 2.1 and 2.2 for the Product shall automatically convert to be
perpetual, irrevocable and non-exclusive in such country.

18

 

--------------------------------------------------------------------------------

Confidential treatment has been sought for portions of this agreement. The copy
filed

herewithin omits the information subject to the confidential treatment request.
Omissions

are designated as ***. A complete version of this exhibit has been filed
separately with the

Securities and Exchange Commission.

 

12.2Termination for Breach.

(a)Each Party shall have the right to terminate this Agreement in its entirety
immediately upon written notice to the other Party if the other Party materially
breaches its obligations under this Agreement and, after receiving written
notice identifying such material breach in reasonable detail, fails to cure such
material breach within [* * *] from the date of such notice (or [* * *] from the
date of such notice in the event such material breach is solely based on the
breaching Party’s failure to pay any amounts due hereunder).

(b)If the alleged breaching Party disputes in good faith the existence or
materiality of a breach specified in a notice provided by the other Party in
accordance with Section 12.2(a), and such alleged breaching Party provides the
other Party notice of such dispute within the applicable cure period, then the
non-breaching Party shall not have the right to terminate this Agreement under
Section 12.2(a) unless and until an arbitrator, in accordance with Article 13,
has determined that the alleged breaching Party has materially breached the
Agreement and such breaching Party fails to cure such breach within the
applicable cure period (measured as commencing after the arbitrator’s
decision).  It is understood and agreed that during the pendency of such
dispute, all of the terms and conditions of this Agreement shall remain in
effect and the Parties shall continue to perform all of their respective
obligations hereunder.

12.3Termination for Bankruptcy.  To the extent permitted under applicable Laws,
if at any time during the Term of this Agreement, an Event of Bankruptcy (as
defined below) relating to either Party (the “Bankrupt Party”) occurs, the other
Party (the “Other Party”) shall have, in addition to all other legal and
equitable rights and remedies available hereunder, the option to terminate this
Agreement upon [* * *] written notice to the Bankrupt Party.  It is agreed and
understood that if the Other Party does not elect to terminate this Agreement
upon the occurrence of an Event of Bankruptcy, except as may otherwise be agreed
with the trustee or receiver appointed to manage the affairs of the Bankrupt
Party, the Other Party shall continue to make all payments required of it under
this Agreement as if the Event of Bankruptcy had not occurred, and the Bankrupt
Party shall not have the right to terminate any license granted herein.  The
term “Event of Bankruptcy” means: (a) filing, in any court or agency pursuant to
any statute or regulation of any state or country, (i) a petition in bankruptcy
or insolvency, (ii) for reorganization or (iii) for the appointment of (or for
an arrangement for the appointment of) a receiver or trustee of the Bankrupt
Party or of its assets; (b) with respect to the Bankrupt Party, being served
with an involuntary petition filed in any insolvency proceeding, which such
petition is not dismissed within [* * *] after the filing thereof; (c) proposing
or being a Party to any dissolution or liquidation when insolvent; or (d) making
an assignment for the benefit of creditors.  Without limitation, the Bankrupt
Party’s rights under this Agreement shall include those rights afforded by 11
USAC. § 365(n) of the United States Bankruptcy Code (the “Bankruptcy Code”) and
any successor thereto.  If the bankruptcy trustee of a Bankrupt Party as a
debtor or debtor-in-possession rejects this Agreement under 11 USAC. § 365(o) of
the Bankruptcy Code, the Other Party may elect to retain its rights licensed
from the Bankrupt Party hereunder (and any other supplementary agreements
hereto) for the duration of this Agreement and avail itself of all rights and
remedies to the full

19

 

--------------------------------------------------------------------------------

Confidential treatment has been sought for portions of this agreement. The copy
filed

herewithin omits the information subject to the confidential treatment request.
Omissions

are designated as ***. A complete version of this exhibit has been filed
separately with the

Securities and Exchange Commission.

 

extent contemplated by this Agreement and 11 USAC. § 365(n) of the Bankruptcy
Code, and any other relevant Laws.  

12.4Termination by Mutual Consent. The Parties may terminate this Agreement upon
the mutual agreement of both Parties.

12.5Effect of Termination.

(a)In the event of termination by ISU for Catalyst’s material breach pursuant to
Section 12.2 or Catalyst’s Event of Bankruptcy pursuant to Section 12.3, the
license granted to ISU in Section 2.1 will continue.

(b)In the event of termination by Catalyst for ISU’s material breach pursuant to
Section 12.2 or ISU’s Event of Bankruptcy pursuant to Section 12.3, or by mutual
agreement of the Parties pursuant to Section 12.4:

(i)The license granted to ISU in Section 2.1 will terminate;

(ii)The license to Catalyst in Section 2.2 shall become perpetual, irrevocable
and royalty free.  Thereafter, Catalyst shall have no further royalty payment
obligations under Section 7.2(b).

12.6Effect of Expiration. Upon the expiration of this agreement, the licenses
granted pursuant to Sections 2.1 and 2.2 will become perpetual, irrevocable and
royalty free.

12.7Survival.  Termination or expiration of this Agreement shall not affect any
rights or obligations of the Parties under this Agreement that have accrued
prior to the date of termination or expiration.  Notwithstanding anything to the
contrary, the following provisions shall survive any expiration or termination
of this Agreement: Sections 5.2, 5.3, and 5.4 and Articles 7 (but with respect
to 7.1, 7.2 and 7.3, only with respect to events that occur prior to
termination), 8, 10, 11, 12, 13, and 14.

12.8Rights in Bankruptcy.  All rights and licenses granted under or pursuant to
this Agreement by ISU are, and will otherwise be deemed to be, for purposes of
Section 365(n) of the U.S. Bankruptcy Code, licenses of rights to “intellectual
property” as defined under Section 101 of the U.S. Bankruptcy Code.

Article 13
DISPUTE RESOLUTION

13.1Disputes.  The Parties recognize that disputes as to certain matters may
from time to time arise that relate to either Party’s rights and/or obligations
hereunder.  It is the objective of the Parties to establish procedures to
facilitate the resolution of disputes arising under this Agreement in an
expedient manner by mutual cooperation and without resort to litigation.  To
accomplish this objective, the Parties agree to follow the procedures set forth
in this Article 13 to

20

 

--------------------------------------------------------------------------------

Confidential treatment has been sought for portions of this agreement. The copy
filed

herewithin omits the information subject to the confidential treatment request.
Omissions

are designated as ***. A complete version of this exhibit has been filed
separately with the

Securities and Exchange Commission.

 

resolve any controversy or claim arising out of, relating to or in connection
with any provision of this Agreement, if and when a dispute arises under this
Agreement.

13.2Internal Resolution.  With respect to all disputes arising between the
Parties under this Agreement, including any alleged breach under this Agreement
or any issue relating to the interpretation or application of this Agreement, if
the Parties are unable to resolve such dispute within [* * *] after such dispute
is first identified by either Party in writing to the other, the Parties shall
refer such dispute to the Executive Officers of the Parties for attempted
resolution by good faith negotiations within [* * *] after such notice is
received, including at least one (1) in-person meeting of the Executive Officers
within [* * *] after such notice is received.

13.3Arbitration.  If the Executive Officers of the Parties are not able to
resolve such dispute referred to them under Section 13.2 within such [* * *]
period, then subject to Section 13.4, such dispute shall be settled by binding
arbitration in accordance with the then current rules of commercial arbitration
of the American Arbitration Association (“AAA”). A single arbitrator with
experience in the development and commercialization of drugs and diagnostics
shall be appointed by mutual agreement of the Parties, but failing such
agreement, selected in accordance with the AAA rules.  The place of arbitration
shall be [* * *].  The arbitrator’s fees and expenses shall be shared equally by
the Parties. Each Party shall bear and pay its own expenses incurred in
connection with any dispute resolution under this Section 13.3.  The
proceedings, including any outcome, shall be confidential.  Notwithstanding the
foregoing, either Party shall have the right, without waiving any right or
remedy available to such Party under this Agreement or otherwise, to seek and
obtain from any court of competent jurisdiction any interim or provisional
relief that is necessary or desirable to protect the rights or property of such
Party, pending the selection of the arbitrator hereunder or pending the
arbitrator’s decision of the dispute subject to arbitration.

13.4Patent and Trademark Disputes. Notwithstanding Section 13.3, any dispute,
controversy or claim relating to the scope, validity, enforceability or
infringement of any Patent covering the manufacture, use, importation, offer for
sale or sale of any Product or of any trademark rights relating to any Product
shall be submitted to a court of competent jurisdiction in the country in which
such Patent or trademark rights were granted or arose.

13.5Injunctive Relief.  Notwithstanding anything to the contrary in this Article
13, either party may seek equitable relief, including an injunction, in any
court of competent jurisdiction, related to any violation or potential violation
of Article 11 hereof.

Article 14
MISCELLANEOUS

14.1Entire Agreement; Termination of Prior Agreement; Amendment.  This
Agreement, together with the exhibits attached hereto and which are hereby
incorporated herein, represents the entire agreement and understanding between
the Parties with respect to its subject matter and supersedes and terminates any
prior and/or contemporaneous discussions, representations or agreements, whether
written or oral, of the Parties regarding the subject matter hereto, and
supersedes, as of the Effective Date, all prior and contemporaneous agreements
and

21

 

--------------------------------------------------------------------------------

Confidential treatment has been sought for portions of this agreement. The copy
filed

herewithin omits the information subject to the confidential treatment request.
Omissions

are designated as ***. A complete version of this exhibit has been filed
separately with the

Securities and Exchange Commission.

 

understandings between the Parties with respect to the subject matter hereof
(including the Prior Agreement).  There are no covenants, promises, agreements,
warranties, representations, conditions or understandings, either oral or
written, between the Parties other than as are set forth in this Agreement.  For
the avoidance of doubt, the Parties agree that neither has any obligations under
the Prior Agreement, which is hereby terminated in its entirety and superseded
by the terms and conditions hereof. After the Effective Date, neither Party
shall make any claim or demand whatsoever against the other Party or any of its
officers, directors, shareholders, agents, employees, subsidiaries and
Affiliates (each a “Released Party” and together the “Released Parties”) with
respect to the Prior Agreement, and each Party hereby irrevocably and forever
releases all such Released Parties from any and all liabilities, demands, claims
(including third Party claims), costs, losses, damages and expenses (including,
without limitation, interest, penalties and attorney fees), known or unknown,
contingent or otherwise, which such releasing Party may otherwise have against
or recover from such Released Parties under the Prior Agreement, except as
resulted from fraud, gross negligence or intentional misconduct by a Released
Party.   Amendments or changes to this Agreement shall be valid and binding only
if in writing and signed by duly authorized representatives of the Parties.

14.2Force Majeure.  Both Parties shall be excused from the performance of their
obligations under this Agreement to the extent that such performance is
prevented by force majeure and the nonperforming Party promptly provides notice
of the prevention to the other Party.  Such excuse shall be continued so long as
the condition constituting force majeure continues and the nonperforming Party
takes reasonable efforts to remove the condition.  For purposes of this
Agreement, force majeure shall include conditions beyond the control of the
Parties, including an act of God, war, civil commotion, terrorist act, labor
strike or lock-out, epidemic, failure or default of public utilities or common
carriers, destruction of production facilities or materials by fire, earthquake,
storm or like catastrophe, and failure of plant or machinery (provided that such
failure could not have been prevented by the exercise of skill, diligence, and
prudence that would be reasonably and ordinarily expected from a skilled and
experienced person engaged in the same type of undertaking under the same or
similar circumstances).  Notwithstanding the foregoing, a Party shall not be
excused from making payments owed hereunder because of a force majeure affecting
such Party.  If a force majeure persists for more than [* * *], then the Parties
shall discuss in good faith the modification of the Parties’ obligations under
this Agreement in order to mitigate the delays caused by such force majeure.

14.3Notices.  Any notice required or permitted to be given under this Agreement
shall be in writing, shall specifically refer to this Agreement, and shall be
addressed to the appropriate Party at the address specified below or such other
address as may be specified by such Party in writing in accordance with this
Section 15.3, and shall be deemed to have been given for all purposes (a) when
received, if hand-delivered or sent by confirmed facsimile or a reputable
courier service, or (b) [* * *] after mailing, if mailed by first class
certified or registered airmail, postage prepaid, return receipt requested.

 

If to Catalyst:  

Catalyst Biosciences, Inc.

611 Gateway Blvd., Suite 710

22

 

--------------------------------------------------------------------------------

Confidential treatment has been sought for portions of this agreement. The copy
filed

herewithin omits the information subject to the confidential treatment request.
Omissions

are designated as ***. A complete version of this exhibit has been filed
separately with the

Securities and Exchange Commission.

 

South San Francisco, CA 94080

Attn: Nassim Usman, Ph.D., President & Chief Executive Officer

With a copy to (which shall not constitute notice):


Morrison & Foerster LLP

1650 Tysons Blvd., Suite 400
McLean, Virginia 22102 USA
Attn: Stephen Thau

 

If to ISU:  

ISU Abxis.

 



Pangyo Global R&D Center, C-5th Bldg.

 



22 Daewangpangyo-ro, 712 Beon-gil

 



Bundang-gu, Seungnam-si,

 



13488, Republic of Korea

Attn. : Dr.Bumjun Lee  

(and his successor)

 

14.4No Strict Construction; Headings.  This Agreement has been prepared jointly
by the Parties and shall not be strictly construed against either
Party.  Ambiguities, if any, in this Agreement shall not be construed against
any Party, irrespective of which Party may be deemed to have authored the
ambiguous provision.  The headings of each Article and Section in this Agreement
have been inserted for convenience of reference only and are not intended to
limit or expand on the meaning of the language contained in the particular
Article or Section.  Except where the context otherwise requires, the use of any
gender shall be applicable to all genders, and the word “or” is used in the
inclusive sense (and/or).  The term “including” as used herein means including,
without limiting the generality of any description preceding such term.

14.5Assignment.  Neither Party may assign this Agreement without the prior
written consent of the other Party, such consent not to be unreasonably
withheld, except that either Party may assign this Agreement without the prior
consent of the other Party: (a) to a Third Party successor to all or
substantially all of its stock or assets relating to the Product (an
“Acquiror”), whether in connection with a merger, consolidation or sale of
assets or other transaction; or (b) to its Affiliate.  Any permitted assignment
shall be binding on the successors of the assigning Party.  Any successor or
assignee of rights and/or obligations permitted hereunder shall, in writing to
the other Party, expressly assume performance of such rights and/or
obligations.  [* * *]. Any attempted or purported assignment in violation of
this Section 14.5 shall be null and void.

14.6Performance by Affiliates.  Each Party may discharge any obligations and
exercise any right hereunder through any of its Affiliates.  Each Party hereby
guarantees the performance by its Affiliates of such Party’s obligations under
this Agreement, and shall cause its Affiliates to comply with the provisions of
this Agreement in connection with such performance.  Any breach by a Party’s
Affiliate of any of such Party’s obligations under this Agreement shall be

23

 

--------------------------------------------------------------------------------

Confidential treatment has been sought for portions of this agreement. The copy
filed

herewithin omits the information subject to the confidential treatment request.
Omissions

are designated as ***. A complete version of this exhibit has been filed
separately with the

Securities and Exchange Commission.

 

deemed a breach by such Party, and the other Party may proceed directly against
such Party without any obligation to first proceed against such Party’s
Affiliate.

14.7Further Actions.  Each Party agrees to execute, acknowledge and deliver such
further instruments, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.

14.8Severability.  If any provision of this Agreement is found by a court of
competent jurisdiction to be unenforceable, then such provision shall be
construed, to the extent feasible, so as to render the provision enforceable,
and if no feasible interpretation would save such provision, it shall be severed
from the remainder of this Agreement.  The remainder of this Agreement shall
remain in full force and effect, unless the severed provision is essential and
material to the rights or benefits received by either Party.  In such event, the
Parties shall negotiate, in good faith, and substitute a valid and enforceable
provision or agreement that most nearly implements the Parties’ intent in
entering into this Agreement.

14.9No Waiver.  No provision of this Agreement can be waived except by the
express written consent of the Party waiving compliance.  Except as specifically
provided for herein, the waiver from time to time by either Party of any of its
rights or its failure to exercise any remedy shall not operate or be construed
as a continuing waiver of same or of any other of such Party’s rights or
remedies provided in this Agreement.

14.10Independent Contractors.  For all purposes under this Agreement, ISU and
Catalyst are independent contractors with respect to each other, and shall not
be deemed to be an employee, agent, partner or legal representative of the other
Party.  This Agreement does not grant any Party or its employees, consultants or
agents any authority (express or implied) to do any of the following without the
prior express written consent of the other Party: create or assume any
obligation; enter into any agreement; make any representation or warranty; serve
or accept legal process on behalf of the other Party; settle any claim by or
against the other Party; or bind or otherwise render the other liable in any
way.

14.11Governing Law.  This Agreement shall be governed by the laws of the state
of California, without regard to its choice of law provisions that would require
the application of the laws of a different jurisdiction.

14.12Counterparts.  This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute the same legal instrument.

 

[Signature page follows]

 




24

 

--------------------------------------------------------------------------------

Confidential treatment has been sought for portions of this agreement. The copy
filed

herewithin omits the information subject to the confidential treatment request.
Omissions

are designated as ***. A complete version of this exhibit has been filed
separately with the

Securities and Exchange Commission.

 

In Witness Whereof, the Parties have executed this Agreement by their duly
authorized officers as of the Effective Date.

ISU Abxis

By:/s/ Mr. Seok Joo Lee

Name: Mr. Seok Joo Lee

Title: CEO and President

Catalyst Biosciences

By: /s/ Nassim Usman

Name: Nassim Usman, Ph.D.

Title: President & Chief Executive Officer

 




25

 

--------------------------------------------------------------------------------

Confidential treatment has been sought for portions of this agreement. The copy
filed

herewithin omits the information subject to the confidential treatment request.
Omissions

are designated as ***. A complete version of this exhibit has been filed
separately with the

Securities and Exchange Commission.

 

EXHIBIT A

MATERIAL TRANSFER OBLIGATIONS

 

Pre-Clinical and Clinical Samples, Data and Information:

 

[* * *]

 

 

Technical Operations:

 

[* * *]

 

Regulatory

 

[* * *]

 

 

 

26

 